IT IS ORDERED by the court that pursuant to Gov.Bar R. V(5)(D)(1), respondent, Carl T. Wolfrom, a.k.a. Carl Thompson Wolfrom, Attorney Registration No. 0019564, be reinstated to the practice of law.
IT IS FURTHER ORDERED by the court, sua sponte, that the requirements of this court’s order dated July 11, 1997, requiring respondent to file with the Clerk of this court' and with Disciplinary Counsel an affidavit of compliance on or before August 11, 1997, and to comply with Gov.Bar R. X(3)(G) be waived.
IT IS FURTHER ORDERED that pursuant to Gov.Bar R. V(5)(D)(2), reinstatement of respondent shall not terminate any disciplinary proceedings that may be pending against respondent.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For- earlier case, see In re Wolfrom (1997), 79 Ohio St.3d 1224, 681 N.E.2d 1336.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.